Title: To James Madison from Edmund Pendleton, 23 December 1782
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Caroline, Decr 23d 1782
I have yr favr of the 3d wch I am to acknowledge from wth bad materials. I have a letter from Genl Green’s Camp of the 7th of Novr. mentioning the return of the transports wch carried the Refugees to St Augustine and the Arrival of others from Halifax, events wch it was said had alone suspended the evacuation, and it was expected then to take place in a few days. but we have now a report, that it was countermanded, & a considerable reinforcement to the Garrison arrived, which had induced Genl Green to retreat, & to send after 2 Regiments who were on their March to the Northward, with orders to return; As I do not understand Government have any Advice of this from the Genl. or the Executive of either Carolina, I give it little credit.
An annecdote from Charles Town shews the unfair dealing of our Enemys. Genl Lesly consented that Govr Matthews should send in Commrs to see that the Refugees carried off no property but their own. going on board the Transports on that Occasion, & prying deeper than was intended, they found upwards of 200 negroes barrelled up like Beef or Pork, some had died in the Suffocation; Lesly could not refuse the delivery of those, but in a Pet, put a stop to the progress of the Comrs.
I find at length the relief of Gibralter is too well confirm’d & we must abide the Event of the Negotiations wthout the Posn of that Rock. Pennsylvania deserves to be punished with the revolt of her transmontane Inhabitants for the part she has taken in that respect agt Virga. Medlars often get their fingers burnt. Mr Jno F. Mercer comes to Congress in the room of Mr Attorney. I fear you can’t read what I have written, so will conclude wth the complts of the Seas[on]s to you, Mr Jones & his lady & am ever
Yours
Edmd Pendleton
